UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1735



DR. TENKASI M. VISWANATHAN,

                                            Plaintiff - Appellant,

          versus


FAYETTEVILLE   STATE   UNIVERSITY   BOARD   OF
TRUSTEES; DR. LLOYD V. HACKLEY, Chancellor of
Fayetteville State University, in his official
and individual capacity; DR. JON YOUNG, in his
official and individual capacity,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, District
Judge. (CA-96-160-7-BR)


Submitted:   September 11, 1997       Decided:   September 19, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. M. Viswanathan, Appellant Pro Se. Celia Grasty Jones, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil complaint. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Viswanathan v.
Fayetteville State Univ. Bd. of Trustees, No. CA-96-160-7-BR

(E.D.N.C. Apr. 29, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2